Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To remedy an oversight in the office action of 1/15/2021 in which the elected claims included claims 7-9 which were not addressed, the 1/15/2021 office action is vacated, and replaced with the instant office action.

Election/Restrictions
Applicant’s election without traverse of Species A and Species AA in the reply filed on 12/29/2020 is acknowledged.
Claims 10-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “plan view” (lines 5 and 8) renders the claim indefinite.  The recitation of the term “plan view” appears to be inconsistent with the specification.  Namely, paragraphs 14 and 33 disclose that plan view is an overhead view as depicted in Figure 1 for example.  Paragraph 33 goes on to disclose that Figure 2 refers to a cross section of Figure 1.  Therefore, it appears that the recitation “plan view” refers to a “cross-sectional view”.  See also claim 18, line 2.
Claims 2-9, 16, and 18-20 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou (US 2010/0071879).
Regarding claim 1, Hou (Figure 2) discloses a vapor chamber comprising: a housing (Defined by 11, 12) defining an internal space (Figure 2), a working medium 

    PNG
    media_image1.png
    200
    534
    media_image1.png
    Greyscale

Regarding claim 4, Hou discloses a vapor chamber as discussed above, further comprising a pillar (Defined by 16 and 27) in the internal space of the housing and arranged so as to support the housing from within the internal space (Figure 2 and Paragraph 19).
Regarding claim 5, Hou discloses a vapor chamber as discussed above, where the pillar includes a first pillar (16) having a first height (Figure 2) and a second pillar (27) having a second height (Figure 2), the second height being less than the first height (Figure 2), where the first pillar is on a first major surface of the wick structure (Annotated Figure 2) and where the second pillar is on a second major surface of the wick structure opposite the first major surface (Annotated Figure 2).
Regarding claim 6, Hou discloses a vapor chamber as discussed above, where the pillar and the wick structure are in the first region (Annotated Figure 2: The wick and at least one pillar is located in the first region).
Regarding claim 7, Hou discloses a vapor chamber as discussed above, where at least one of the pillar and the wick structure is configured differently in the first region and the second region (Annotated Figure 2: The first and second regions have pillars with differing structure -i.e. height-).
Regarding claim 8, Hou discloses a vapor chamber as discussed above, where a first portion of the pillar in the first region has a first height and a second portion of the pillar in the second region has a second height that is less than the first height (Annotated Figure 2).
Regarding claim 16, Hou discloses a vapor chamber as discussed above, where the housing includes a first sheet (11) and a second sheet (12) that are in contact with each other at least in a first portion of the second region (Annotated Figure 2), and the first sheet and the second sheet oppose each other with a micro gap interposed therebetween in a second portion of the second region (Annotated Figure 2).
Regarding claim 19, Hou discloses a heat radiation device (Paragraph 4) comprising the vapor chamber according to Claim 1 (See rejection of claim 1 above).
Regarding claim 20, Hou discloses a heat radiation device comprising electronic device (Paragraph 4) comprising the vapor chamber according to Claim 1 (See rejection of claim 1 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 2010/0071879), and further in view of Yamamoto et al. (US 6,269, 866).
Regarding claims 2, 3, and 9, Hou discloses vapor chamber where the second thickness is smaller than the first thickness as discussed above.  Hou does not explicitly quantify how the first thickness (i.e. height) differs from the second thickness (i.e. height).
Yamamoto et al. (Figures 4a and 4b) teaches a vapor chamber comprising: a housing (2) defining an internal space (Figures 4a and 4b), where as viewed in a plan view of the vapor chamber (Figures 4a and 4b), the vapor chamber has a first region (defined by 15) with a first thickness (i.e. height) (Figures 4a and 4b) and a second region (Defined by 16) with a second thickness (i.e. height) (Figures 4a and 4b), where the second thickness being smaller than the first thickness (Figures 4a and 4b), and where Yamamoto et al. disclose that a thickness of the first region relative the second region is at least partially dependent upon a height of heat generating device (Col. 11, line 55 to Col. 12, line 31). Therefore, housing thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that housing thickness increases or decreases relative generating 
Regarding claim 18, Hou discloses vapor chamber as discussed above.  However, Hou does not explicitly teach or disclose a shape of the housing.
Yamamoto et al. (Figures 4a and 4b) teaches a vapor chamber comprising: a housing (2) defining an internal space (Figures 4a and 4b), where as viewed in a plan view of the vapor chamber (Figures 4a and 4b), the vapor chamber has a first region (defined by 15) with a first thickness (Figures 4a and 4b) and a second region (Defined by 16) with a second thickness (Figures 4a and 4b), where the second thickness being smaller than the first thickness (Figures 4a and 4b), where the housing has a rectangular shape as viewed in the plan view (Figure 2 for example).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the housing as disclosed by Hou with a shape as taught by Yamamoto et al. to reduce manufacturing costs by providing a housing with a shape that is readily and easily produced.

Response to Arguments
Regarding the arguments on Page 5, lines 4-10:
As noted above, the 1/15/2021 office action is vacated, and replaced with the instant office action.
Regarding the arguments on Page 5, line 11 to page 6, line 2:
Applicant alleges that Hou does not teach or disclose claim 1 as amended.  Applicant's arguments have been fully considered but they are not persuasive.
As noted in the rejection of claim 1 above, Hou does indeed disclose “an area of the second region in the cross-sectional view is smaller in that of the first region” as recited in amended claim 1.  Namely, amended claim 1 does not limit a specific area(s) of the second region that is to be compared with the first region).
Regarding the arguments on Page 6, lines 3-11:
Applicant alleges that Yammamoto et al. does not remedy Hou with respect to claim 1 as amended.  Applicant's arguments have been fully considered but they are not moot as Yammamoto et al. is not relied upon to remedy Hou with respect to claim 1 as amended.
Regarding the arguments on Page 6, lines 12-18:
Applicant alleges that claims 2-20 are allowable by virtue of dependency from claim 1.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0294892 discloses heat pipe wick structures.
US 2009/0040726 discloses heat pipe pillars
US 2002/0189793 discloses sandwiched wick structures.
US 2008/0073062 discloses heat pipe wick structures.
US 2018/0288901 discloses heat pipe pillars
US 2008/0216994 discloses various pillar structures.
US 2019/0141855 discloses sandwiched wick structures.
US 2012/0186784 discloses heat pipe wick structures.
US 2017/0023308 discloses heat pipe wick structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763